Citation Nr: 0638259	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  05-07 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2004, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss.  In March 
2006, the veteran presented personal testimony at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is of record.  

The Board notes that additional evidence was received since 
the issuance of the last Supplemental Statement of the Case 
(SSOC) which is dated in July 2005.  A waiver was not 
attached to this evidence and the claims file does not 
contain an SSOC which addresses the additional evidence 
received since the last SSOC.  While the additional records 
pertain to the issue on appeal, the decision is fully 
favorable to the veteran; accordingly, it is not necessary to 
remand the issue based on the receipt of the additional 
evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2006).  

The record indicates tat the veteran may be raising a claim 
of service connection for tinnitus.  This issue has not been 
developed or adjudicated for appellate review.  The issue is, 
therefore, referred to the RO for appropriate action.


FINDINGS OF FACT

The evidence of record includes a competent and probative 
medical opinion which establishes a relationship between the 
current diagnosis of bilateral hearing loss and the veteran's 
period of service.  




CONCLUSION OF LAW

Bilateral hearing loss was incurred during the veteran's 
period of service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


II.  Analysis

The Department of Defense (DD) Form 214 shows that the 
veteran served in the United States (U.S.) Air Force and 1st 
Air Police Squadron is listed as his "last duty assignment 
and major command."  The veteran maintains that he was 
exposed to noise during his period of service in the U.S. Air 
Force, where he served in the 1st Air Police Squadron.  He 
states that he was a military policeman and was security for 
the flight line.  His assertion is that he is now diagnosed 
as having bilateral hearing loss which is due to in-service 
noise exposure.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  In 
order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including organic diseases of the 
nervous system (i.e. sensorineural hearing loss), which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  

The service medical records do not reveal evidence of a 
diagnosis for bilateral hearing loss.  There is no service 
discharge examination report associated with the claims file.  
The credible evidence of record, however, shows that the 
veteran was exposure to acoustic trauma as a result of 
working around the flight lines as an Air Force Policeman.  

The post-service medical record includes VA medical treatment 
records, dated from August 2002 to January 2003; a January 
2005 medical report from J. W. Riester at Medicus, Specialist 
in Eye, Ear, Nose and Throat; a medical report from C. W. 
Winkler, M.D., dated in June 2005; and additional VA medical 
treatment records, dated through October 2005.  The record 
also includes several lay statements from the veteran's wife, 
family and friends which support the veteran's claim.  

The aforementioned post-service medical records show that the 
veteran is currently diagnosed as having bilateral hearing 
loss.  There are two opinions of record which address the 
etiology of the veteran's bilateral hearing loss.  

In the January 2005 medical report, signed by J. W. Riester, 
she notes that the veteran initially sought treatment from 
her in March 1992.  She stated that a May 1992 audiogram 
revealed bilateral sensorineural hearing loss.  She opined 
that the hearing loss that was noted in 1992 is consistent 
with noise exposure and that she was unable to state when the 
hearing loss began.  

The June 2005 medical report, signed by C. W. Winkler, M.D., 
states that the veteran's duties as an air force police 
officer exposed him to high frequencies, which caused hearing 
loss.  She also reports that after reviewing the lay 
statements, other statements, and current medical treatment 
records, it is her opinion that the diagnosis of bilateral 
sensorineural hearing loss is at least as likely as not 
related to his duties in the Air Force, as an air police 
officer.  

The Board concludes that the requirements for entitlement to 
service connection for bilateral hearing loss have been met.  
The last duty assignment and major command listed on the 
veteran's DD Form 214 reasonably suggest that he was exposed 
to hazardous noise levels in service, he has a current 
diagnosis of bilateral hearing loss, and the June 2005 
medical opinion is both competent and probative on the issue 
of whether there is a relationship between the current 
diagnosis and the veteran's period of service.  Accordingly, 
the weight of the competent evidence is in the veteran's 
favor.  The claims file does not include a medical opinion 
that 






	(CONTINUED ON NEXT PAGE)




weighs against the veteran's claim.  As such, the Board 
concludes that the claim of entitlement to service connection 
for bilateral hearing loss is granted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


